EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the date of the last party
to sign and is made effective and commences as of the date specified and defined
below, by and between:

 

Cloud Medical Doctor Software Corporation, a Texas corporation with its
principal offices currently in Las Vegas, Nevada (the “Company” or “Employer”),
and

 

Pamela J. Thompson, an individual, residing in Phoenix, Arizona (“Thompson” or
“Employee”),

 

The Company and Thompson may sometimes be referred to herein individually as
“Party” and collectively as “Parties.”

 

I. Recitals

 

A. Company desires to employ Thompson for the purposes set forth herein, and
Thompson is willing to accept said employment on the Terms and Conditions
specified herein.

 

B. This Agreement has been authorized and approved by the Company’s Board of
Directors in full compliance with the organizational documents of the Company,
as amended as evidenced by that certain Board Resolution No. _______, dated
__________, 2013.

 

NOW, THEREFORE in consideration of the mutual covenants, conditions, and
promises herein contained, the receipt and sufficiency of which are hereby
expressly acknowledged, Employer and Employee (collectively the “Parties”), do
hereby agree as follows:

 

II. Terms and Conditions

 

1.0. Ratification. The Recitals set forth above are hereby adopted as true and
accurate by the parties hereto, and are incorporated herein by this reference.

 

2.0. Employment. The Company hereby employs Thompson as Chief Financial Officer
and Thompson hereby agrees to accept such employment by the Company upon the
terms and conditions stated in this Agreement.

 

2.1. At all times material hereto, Thompson is under the control and supervision
of the Board of Directors of the Company, and:

 

2.1.1. No action against Thompson in derogation of this Agreement may be taken
without full compliance with the board of directors with the organizational
documents of the Company.

 

3.0. Commencement Date/Effective Date. The Commencement/ Effective Date of this
Agreement is January 1, 2013.

 

 

 

4.0. Term. The Term of this Agreement shall be five (5) years (the “Employment
Period”) commencing on April 1, 2013 and expiring at the close of business on
March 31, 2018. The term of this Agreement shall begin on the Commencement Date
and shall terminate on the fifth anniversary hereof, unless sooner terminated by
either party in the manner set forth below. During its Term, the Agreement
automatically renews without notice.

 

4.1. Employer shall not have the right to terminate Employee’s employment except
for cause. Employer shall have the right at any time to terminate Employee's
employment immediately for cause on not less than 30 days advance notice. Any
action by Employer to terminate Employee's employment shall be deemed "for
cause" if:

 

(a) Employee is unable to perform the essential functions of her job, with or
without reasonable accommodation, (i) either as a result of physical or mental
illness or other cause continuing for a consecutive period of more than ninety
(90) days; or (ii) repeated and substantial failure to perform his or her duties
after prior written notice of such failure of not less than fifteen (30)
business days;

 

(b) Employee has disclosed any material secret or confidential information of
Employer or any subsidiary thereof without the consent of Employer or has
violated or disregarded any other material duties, obligations or expected
conduct as an employee of Employer;

 

4.2. Employee may terminate her employment for any reason at any time by giving
ninety (90) days' prior written notice to the Employer.

 

5.0. Duties and Responsibilities. Thompson shall perform such services and
duties as may be assigned to her as set forth below by the Chief Executive
Officer and/or the Board of Directors of the Company. Unless otherwise modified
or superseded by those persons, and agreed to by Thompson, Thompson’s Duties and
Responsibilities are designated as the Chief Financial Officer of the Company:



5.1. Thompson shall devote a requisite amount of her time, attention, skill, and
energies to the performance of duties hereunder.

 

6.0. Compensation.

 

6.1. Base Salary. The Company shall pay Thompson for her services a Base Salary
of One Hundred and Fifty Thousand ($150,000.00 US) Dollars per year with a ten
percent (10%) cumulative annual increase at each one year anniversary date of
the Commencement Date of this Agreement.

 

6.1.1. The base salary shall be payable by the Company in substantially equaling
installments on the Company’s normal payroll dates and shall be paid to Pamela
J. Thompson, CPA P.C.

 

 

 

6.1.2. Any Base Salary not paid when due, if any, shall bear interest at the
rate of fifteen percent (15%) per annum using a 360 day year until paid in full.

 

6.2. Executive Bonus Plan. In addition to the Base Salary provided for herein,
the Company shall pay to Thompson as a bonus twenty-five percent (25%) of
Thompson’s annual Base Salary, if during any twelve month period with the fiscal
year ended September 30, that Thompson is employed by the Company, any one of
the following occurs:

 

i. The Company posts annual gross revenues on a consolidated basis of at least
$5,000,000; or

 

ii. The Company’s Earnings Before Income Tax and Amortization and Depreciation
(“EBITA”), including cash extraordinary items, but before officers’ bonuses, on
a consolidated basis for any year is at least $1,000,000; or

 

iii. The completion of the delinquent SEC filings for five (5) years through
September 30, 2013; or

 

iv. The company obtains FINRA approval for any reverse stock split.

 

6.2.1. Thompson shall be eligible for the bonus for each year she is employed
under this Agreement, including any extensions or renewals hereof.

 

6.2.2. The bonus calculation with respect to Thompson shall be made no later
than September 30, 2013, and on each September 30 thereafter for each subsequent
year.

 

6.2.3. The bonus payment for Thompson shall be paid in a lump sum on October 5,
2013, and on each October 5, thereafter, unless otherwise agreed to in writing
by the Parties.

6.2.4. The criteria set forth in this paragraph 6.2.i.-iv. shall be used for
determining bonus eligibility each year Thompson is employed by the Company.

 

6.3. Fringe Benefits. Thompson shall be eligible to participate, in accordance
with their terms, in all medical, health, and disability plans, life insurance
and pension plans and such other employment benefits or programs (other than
executive bonus plans) as are maintained by Company for its employees provided
that Company shall at all times be free to modify or amend such plans on a
Company wide basis in accordance with the provisions thereof. Notwithstanding
the foregoing, in no event shall such fringe benefits (other than executive
bonus plans) be less favorable to Thompson than those accorded to any other
employees of Company.

 

(i) Thompson and any of her legal dependents or spouse, at her option, may
decline to participate in the Company’s medical, dental, and disability plans.
In lieu thereof, the Company shall pay, when due by the provider, to or for the
benefit of Thompson and her dependents and family, the monthly medical, dental,
and disability plans, as presently specified:

 

 

 

a. Blue Cross Blue Shield coverage period of September 1, 2012 through September
1, 2013 which automatically renews with an adjusted premium which the current
premium is $700 per month;

b. AFLAC coverage period is monthly which automatically renews premium is $300
per month;

c. Colonial Life coverage period is monthly which automatically renews, premium
is $500 per month.

 

(ii) Thompson shall be paid an automobile ownership/rental/capital expense
reimbursement of $1,000 per month.

 

(iii)In the event of a "Change of Control" (as defined in Exhibit “A” attached
hereto and incorporated herein as Exhibit A) or if Company exercises its
Termination Rights under Section 7.0 below, the entire contract is due and
payable.

 

6.4. Equity Compensation. In addition to the Compensation described in
paragraphs 6.1 through 6.3 above, Thompson shall receive restricted stock grants
approved by the Board of Directors. The Company will disburse the following
stock grants:

 

6.4.1. Recent Company Acquisitions.

 

(i) Granted 3,000,000 common shares for the acquisition of Doctors Network of
America in Flowood, Mississippi on March 15, 2013;

 

(ii) Grant 3,000,000 common shares for the acquisition of the software of
CipherSmith, LLC on November 21, 2012;

 

(iii) Grant 750,000 common shares for the acquisition of software from
MediSouth, LLC on August 14, 2012;

 

6.4.2. Annual Grant of Company Common Shares. On the annual anniversary of the
Commencement of her Employment by the Company:

 

(i) Thompson shall be granted 3,000,000 common shares for every acquisition
completed by the Company unless separately negotiated by amendment hereto;

 

(ii) Thompson shall be granted the greater of 3,000,000 restricted common
shares, or 1% of the outstanding shares, of the Company at a price of $.001 per
share.

 

All stock issued pursuant to this Equity Participation section shall be issued
under restricted legends and shall contain provisions preventing any future
dilution, and any reverse stock splits and all effects similar or related
thereto. Said shares shall be issued to Carmel Trust an irrevocable trust (not
controlled by Thompson), or to its assigns.

 

6.5. Stock Options.

 

 

 

(i) As additional consideration under this Agreement, the Company has granted
annually to Employee a non-qualified option for the purchase of 3,000,000 shares
of the Company's Common Stock pursuant to the terms and conditions of the
Company's Stock Option Plan once implemented. The exercise price for said option
is cashless per share. The grant of said option shall occur once the Stock
Option Plan has been implemented. The options shall vest on an equal monthly
basis over the five (5) years of the Agreement. The options will have a floor of
$0.01

 

(ii) In the event of a "Change of Control" (as defined in Exhibit “A” attached
hereto and incorporated herein by this reference) or if Company exercises it’s
Termination Rights under Section 7.0 below, the then unvested portion of the
stock option held by Thompson shall have the vesting accelerated by 100% of the
remaining unvested shares under the option and shall be fully vested under the
equity compensation portion of this Agreement.

 

6.6. Paid Vacation. Thompson shall be entitled to a reasonable paid vacation of
not less than forty five (45) days each calendar year (prorated for the first
calendar year), exclusive of holidays and weekends, which vacation shall be
taken by Thompson in accordance with the business requirements of the Company at
the time and its vacation plans, policies and practices as applied to other
officers of the Company then in effect relative to this subject. Thompson may
accrue four weeks’ vacation to carry over to the next fiscal year.

 

6.7. Directors and Officers Insurance. The Company shall, as further
consideration for this Agreement, obtain and maintain directors’ and officers’
liability coverage naming Thompson as an insured for acts and events occurring
during the term of this Agreement. The director’s and officer’s insurance
coverage shall be no less than $1,000,000.00 per claim and $3,000,000.00 annual
aggregate, or in an amount otherwise agreed to in writing by the Thompson and
Company.

 

6.8. Hold Harmless and Indemnity. The Company shall hold harmless and indemnify
Thompson against any and all expenses (including attorney’s fees), costs,
judgments, fines, penalties, settlements and other amounts incurred by, or
assessed against, Thompson in connection with the acts or omissions of Thompson
wherein Thompson acted in the course and scope of her employment with Company,
in good faith and in a manner he reasonably believed to be in the best interests
of the Company and, in the case of a criminal action or proceeding, had no
reasonable cause to believe Thompson’s conduct was unlawful.

 

No determination in any proceeding against Thompson by judgment, order,
settlement (with or without court approval) or conviction or upon a plea of nolo
contendere (no contest) or its equivalent, shall create a presumption that
Thompson did not act in good faith, in the course and scope of her employment
and in a manner which she reasonably believed to be in the best interests of the
Company, or, with respect to any criminal action or proceeding, that Thompson
had reasonable cause to believe that her conduct was unlawful. This hold
harmless and indemnity shall be in addition to any and all rights offered to
Thompson by statute or other law.

 

 

 

7.0. Company Severance and Termination Rights. If Employer should terminate
Employee's employment for any reason other than for cause pursuant to the
preceding paragraph 4.1., Employee shall be paid an amount equal to his or her
then-current monthly salary multiplied by the number of months remaining under
this Agreement. Employee shall also be paid all unpaid annual bonuses, stock and
options for the remaining years under this agreement, in cash.

 

7.1. The following shall apply to this Agreement. 9.0 IRC 409A. This letter
Agreement is intended to comply with the short-term deferral rule under Treasury
Regulation Section 1.409A-1(b) (4) and be exempt from Section 409A of the Code,
and shall be construed and interpreted in accordance with such intent, provided
that, if any severance provided at any time hereunder involves non-qualified
deferred compensation within the meaning of Section 409A of the Code, it is
intended to comply with the applicable rules with regard thereto and shall be
interpreted accordingly. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this letter agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment that are considered “nonqualified deferred compensation” under
Section 409A of the Code unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this letter agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A (a) (2) (B) of the Code, then with
regard to any payment that is considered non-qualified deferred compensation
under Section 409A of the Code payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (A) the date that is immediately following the expiration of the
six (6)-month period measured from the date of such “separation from service” of
you, and (B) the date of your death (the “Delay Period”). Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this paragraph
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum, and any remaining payments and benefits due under this letter
agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code,

 

(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit,

 

(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause

 

(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments

 

 

shall be made on or before the last day of your taxable year following the
taxable year in which the expense occurred. For purposes of Section 409A of the
Code, your right to receive any installment payments pursuant to this letter
agreement shall be treated as a right to receive a series of separate and
distinct payments. In no event may you, directly or indirectly, designate the
calendar year of any payment to be made under the letter agreement that is
considered non-qualified deferred compensation. In the event the time period for
considering any release and it becoming effective as a condition of receiving
severance shall overlap two calendar years, no amount of such severance shall be
paid in the earlier calendar year.

 

III. General Provisions.

 

The Parties hereto expressly agree to be bound by these General Provisions,
where the term ‘Agreement’ refers to this Employment Agreement:

 

1. ATTORNEYS' FEES. In the event any Party thereto shall employ counsel or bring
legal action in any court of competent jurisdiction, including federal
bankruptcy court, to enforce any part of this Agreement, or any other documents
executed in connection herewith, the prevailing Party shall be paid by the
non-prevailing Party (ies) all of its costs and reasonable attorneys' fees, and
out of pocket expenses incurred therein or in connection therewith.

 

2. BINDING OBLIGATION. The Parties agree to cause to be prepared all documents
required to carry out the intent and purposes of the Parties as set forth
herein; provided, however, this Agreement and the parts thereof shall constitute
a binding obligation of the signatories hereto.

 

3. BUSINESS DAYS. In the event the time for performance of any provision of this
Agreement, or of any of the documents executed in connection herewith falls on a
non-business day, the time for such performance shall be extended to the next
business day. For purposes of this paragraph, "Business Day" shall mean all days
on which banks and savings and loan institutions in Henderson, Nevada are open
for general transaction of business.

 

4. CAPTION HEADINGS. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

5. CONSTRUCTION OF LANGUAGE. The language of this Agreement shall be construed
according to its fair meaning and not strictly for or against either Party.

 

6. CONTROLLING LAW. This Agreement shall be deemed to have been made in the
State of Nevada, and its validity, construction, and effect shall be governed by
and construed in accordance with the laws and judicial decisions of the State of
Nevada.

 

 

 

7. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
so executed shall be deemed to be an original, but such counterparts shall
together constitute one and the same document. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart. This Agreement may be executed and delivered via facsimile or
email.

 

8. CUMULATIVE REMEDIES. No remedy herein conferred upon any Party is intended to
be exclusive of any other benefits or remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other benefits or remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise. No single or partial exercise by any Party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

 

9. BINDING DATE. Unless otherwise specified in the first paragraph of this
Agreement, the binding date of this Agreement shall be the date of the last
Party to sign.

 

9. ENTIRE AGREEMENT. This Agreement embodies the entire agreement of the Parties
hereto in relation to the subject matter hereof, and there are no
representations, warranties or agreements, express or implied, or otherwise, in
relation thereto, except as expressly referred to or as set forth herein.

 

10. FURTHER ASSURANCES. Without thereby increasing their respective obligations
hereunder, the Parties hereby agree that they will do such acts and execute such
documents, if any, as may be necessary or appropriate to implement this
Agreement, and the parts thereof according to their terms, and the requirements
of law.

 

11. GENDER. This Agreement shall apply to the Parties hereto according to the
context thereof without regard to the number or gender of words or expressions.

 

12. HEADINGS. The headings or captions of this Agreement are for convenience and
reference only, and in no way define, limit or describe the scope or intent of
this Agreement, or the provisions of such sections.

 

13. LEGAL CONSTRUCTION/SEVERABILITY. If a court of competent jurisdiction finds
any provision of this Agreement to be invalid or unenforceable as to any person
or circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.

 

14. LIMITATION OF RIGHTS. Nothing in this Agreement, except as specifically
stated herein, is intended to confer any rights or remedies under or by reason
of this Agreement on any persons other than the Parties and their respective
permitted successors and assigns and other legal representatives, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this

 

 

Agreement, nor shall any provision give any third persons any right of
subrogation or action over against any Party to this Agreement.

 

15. MODIFICATION. This Agreement shall not be changed except by an amendment
hereto, in writing, duly executed by each of the Parties. No representations,
warranties, or agreements made subsequent to the execution and delivery of this
Agreement, and the documents executed and delivered in connection therewith by
any Party hereto, and no revocations, either partial or otherwise, or
alterations thereof, shall be valid and binding unless made in writing and
signed by each of the Parties. The Loan & Security Documents and this Agreement
embody the entire agreement of the parties with respect to the subject matter
hereof. There are no representations, promises, warranties, understandings or
agreements, express or implied, oral or otherwise, in relation thereto, except
those expressly referred to or set forth herein. Borrower acknowledges that the
execution and delivery of this Agreement is its free and voluntary act and deed,
and that said execution and delivery have not been induced by, nor done in
reliance upon any representations, promises, warranties, understandings or
agreements made by Lender, its agents, officers, employees or representatives,
except as are contained herein.

 

16. MULTIPLE PARTIES; CORPORATE AUTHORITY. All obligations of Borrower and
Holder under this Agreement shall be joint and several, and all references to
Borrower or Holder shall mean each and every Borrower or Holder. This means that
each of the persons signing below is responsible for all obligations in this
Agreement. Where any one or more of the parties are corporations or partnerships
or limited liability companies or limited liability limited partnerships, it is
not necessary for Borrower or Holder or Lender to inquire into the powers of any
of the parties or of the officers, directors, partners, or agents acting or
purporting to act on their behalf.

 

17. NO PARTNERSHIP/NO THIRD PARTY BENEFICIARY. The Parties acknowledge and agree
that neither this Agreement, nor the transactions contemplated hereby, is or
shall be deemed to create or to constitute a partnership, joint venture, common
business enterprise, principal and agent, or similar relationship between the
Parties; nor are they intended for the benefit of any third party.

 

18. NOTICES. All notices given in connection with this Agreement shall be in
writing and shall be delivered either by personal delivery, by telecopy or
similar facsimile means, by certified or registered mail (postage prepaid and
return receipt requested), or by express courier or delivery service, addressed
to the applicable Party hereto at the following address:

 

If to the Company:

Cloud Medical Doctor Software Corporation

PO Box 90358

Henderson, NV 89009

Attn: Michael De La Garza, CEO & President

Ph: (702) 818-9011 Office

Fax:

 

 

If to Thompson:

Pamela J. Thompson

736 East Braeburn Drive

Phoenix, AZ 85022

Ph: (602) 488-4958

Fax: (602)283-5122

 

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

19. ORDINARY COURSE OF BUSINESS. The performance of the transactions
contemplated by this Agreement is in the ordinary course of business of the
Parties.

 

20. PRIOR AGREEMENTS SUPERSEDED. This Agreement constitutes the sole and only
agreement of the Parties regarding the subject matter hereof, and this Agreement
supersedes any prior understandings or written or oral agreements between the
Parties regarding these matters. The foregoing notwithstanding, this Agreement
only modifies the content of the Loan and Security Documents as expressly stated
herein.

 

21. RECITALS. The Recitals are hereby incorporated herein by this reference as
agreed terms, conditions, and provisions of this Agreement as applicable.
Further, they are represented and warranted as true and accurate and in all
respects valid by Borrower and Holder, and Holder’s agent, as of the date of
execution of this Agreement.

 

22. SUCCESSORS. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Parties hereto; provided, however, neither
this Agreement nor any rights hereunder may be assigned by Thompson or by the
Company without the prior written consent of the other party first obtained.

 

23. TIME OF ESSENCE. Time is of the essence of each and every provision of this
Agreement. Time of the Essence is hereby expressly reinstated with respect to
all instruments previously executed and entered into by these Parties. Further,
it is expressly understood and agreed by the Borrower that in consideration for
the grant of this modification and the additional advance referred to herein by
Lender, Lender has not and does not waive any legal or equitable right or remedy
available to it, at law or in equity, under the various Loan Documents or this
Agreement.

 

24. VENUE. The Parties expressly consent to jurisdiction in either the U.S.
District Court for the District of Clark County, at Las Vegas, Nevada if allowed
by applicable law; and only if the former is not available then the state court
of general jurisdiction for the County of Clark, Nevada with regard to any
matter arising from,

 

 

connected to, or relating to this Agreement.

 

25. WAIVERS. No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a waiver of any continuing or succeeding breach of
such provision, a waiver of the provision itself or a waiver of any right under
this Agreement. No waiver shall be binding unless executed in writing by the
Party making the waiver.

 

 

26. WARRANTIES. Each Party hereto represents and warrants to the other Party,
that each Party is under no disability, restriction, or prohibition, whether
contractual or otherwise, with respect to their rights to execute this Agreement
and perform its terms and conditions. Each Party shall indemnify and hold the
other harmless from any loss or damage, including attorneys’ fees, and costs
arising out of or connected with any claim by a third party which is
inconsistent with any of the warranties or representations made by the Parties
in this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed and
delivered by their proper and duly authorized officers as of the day and year
set forth below:

 

Signatures

 

THE COMPANY:

 

Date: _______________, 2013.

 

CLOUD MEDICAL

DOCTOR SOFTWARE

CORPORATION

 

_________________________________________

By:

Michael De La Garza

President, CEO,

Chairman

 

***************************************

 

Date: _______________, 2013.

 

THOMPSON:

 

_________________________________________

Pamela J. Thompson

c:\users\larry\desktop\employment contracts\employment agreement.docx

 

 

 

Exhibit A - CHANGE OF CONTROL SPECIFICATIONS

 

For the purposes of this Agreement, a "Change of Control" shall mean a change in
control of

Employer of a nature that would be required to be reported assuming such event
has not been "previously reported") in response to Item 1(a) of a Current Report
on Form 8-K pursuant to Section 13 or 15(d) of the Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, a Change in Control shall
also be deemed to have occurred at such time as:

 

(a) Any "person" within the meaning of Section 14(d) of the Exchange Act, other
than Employer, a subsidiary, or any employee benefit plan(s) sponsored by
Employer or any subsidiary thereof, is or has become the "beneficial owner," as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of Employer ordinarily having the right to vote at the election of directors; or

 

(b) Individuals who constitute the Board of Directors immediately prior to any
meeting of stockholders (the "Incumbent Board") have ceased for any reason to
constitute at least a majority thereof, provided that any person becoming a
director whose election, or nomination for election by Employer's stockholders,
was approved by a vote of at least three-quarters (3/4) of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of employer in which such person is named as a nominee for
director without objection to such nomination) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

(c) Upon approval by Employer's stockholders of a reorganization, merger, share
exchange or consolidation, other than one with respect to which those persons
who were the beneficial owners, immediately prior to such organization, merger,
share exchange or consolidation, of outstanding securities of Employer
ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than fifty percent (50%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors; or

 

(d) Upon approval by Employer's stockholders of a complete liquidation and
dissolution of Employer or the sale or other disposition of all or substantially
all of the assets of Employer other than to a subsidiary thereof.